NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 14-3356
                                    _______________

                                 MARY K. PRIMROSE,
                                            Appellant

                                             v.

                                TRENT MELLOT;
                            TOWNSHIP OF UPPER ALLEN
                                ________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 1-11-cv-00835)
                            District Judge: Hon. Yvette Kane
                                    _______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 21, 2015

             BEFORE: FISHER, CHAGARES and COWEN, Circuit Judges

                                    (Filed May 1, 2015)
                                    _______________

                                       OPINION*
                                    _______________


______________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
COWEN, Circuit Judge.

       Mary Primrose (“Appellant”) appeals the District Court’s order overruling her

objections to a bill of costs and affirming the cost of $2,061.25 taxed by the Clerk of

Court. For the reasons detailed below, we will affirm.

                                              I.

       Because we write solely for the parties, we will only set forth the facts necessary to

inform our analysis. Appellant filed suit in federal court against Trent Mellot

(“Appellee”) and the Township of Upper Allen, alleging violations of her federal

constitutional rights and a state law claim of false arrest. The parties filed cross-motions

for summary judgment. Appellant’s motion was denied, while Appellee’s motion was

granted in part only. A jury returned a verdict for the defendants on the remaining claims

and a judgment in favor of them was entered the same day. We affirmed that judgment.

Appellee then sought an award of costs in the amount of $3,933.29. Appellant objected,

arguing that she is indigent and that certain items listed in Appellee’s bill of costs are not

properly taxable. The Clerk of Court agreed with Appellant in part and reduced the

award to Appellee to $2,061.25. Appellant then filed objections with the District Court,

which it overruled and affirmed the taxation of costs. The current appeal followed.

                                              II.

       Given the District Court's discretionary equitable power to award costs under Rule

54(d)(1), taxation of costs is reviewed only for an “abuse of discretion.” In re Paoli R.R.

Yard PCB Litig., 221 F.3d 449, 458 (3d Cir. 2000) (citations omitted). We note that Rule


                                               2
54(d)(1) “creates the ‘strong presumption’ that costs are to be awarded to the prevailing

party.” Id. at 462 (citation omitted).

       Appellant argues that the District Court abused its discretion in taxing costs against

her because she is indigent and unable to pay. But we have held that even if a losing

party is indigent or unable to pay the full measure of costs, a district court is not required

to automatically reduce costs. Id. at 464. Here, the District Court considered the fact that

Appellant’s monthly income is $883.00 per month, that she cannot work, and that she

receives rent subsidy payments for housing. It then reviewed cases in which courts have

reduced or vacated costs and concluded that reductions were typically made in cases

involving greater financial burdens than those presented here. Although the District

Court noted Appellant’s limited monthly income, it again determined that, because the

costs placed on her were less onerous than in cases where reductions were allowed, the

costs were reasonable. Under these circumstances, and in light of the analysis conducted

by the District Court, we cannot conclude that its decision to tax $2,061.25 in costs to

Appellant constitutes an abuse of discretion.

       The cases relied on by Appellant do not convince us otherwise, as in those cases

too, the court declined to award costs to the prevailing party in instances involving greater

financial burdens than those suffered by Appellant here. See Yudenko v. Guarinni, No.

06-cv-4161, 2010 WL 2490679, at *4 (E.D. Pa. June 15, 2010) (refusing to require

plaintiff to pay costs when he had no income, was disabled, did not receive government

assistance or benefits, had no assets, and owed a debt to Lancaster County in the amount


                                                3
of $20,000); Lindsey v. Vaughn, No. Civ. A. 93-2030, 2001 WL 1132409, at *1 (E.D. Pa.

Sept. 24, 2001) (refusing to require plaintiffs to pay costs when one earned only $15 a

month and the others earned only approximately $30 per month, with no other sources of

income). To be sure, we make no determination as to whether the District Court, in light

of Appellant’s limited income, could have decided that a decrease in the award of costs

would have been appropriate. We merely conclude that its refusal to do so does not

constitute an abuse of discretion.

       Nor did the District Court abuse its discretion by taxing as costs to Appellant

certain deposition transcripts and witness fees. Although Appellant concedes that

discovery depositions are taxable, she nonetheless argues that the deposition costs should

be excluded because they were not necessary. However, as Appellee points out in his

brief, the depositions at issue were both cited and used in his motion for summary

judgment. Accordingly, the decision to include their cost in the award to Appellee was

not erroneous. See 28 U.S.C. § 1920.

                                            III.

       In light of the foregoing, the judgment of the District Court entered on June 18,

2014, will be affirmed.




                                             4